DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 13, they recite, among other features, “A touch sensing device, comprising:
a plurality of electrodes, the electrodes comprising:
a touch sensing electrode; 
a force sensing electrode, adjacently coupled to the touch sensing electrode; and
a reference voltage electrode, adjacently coupled to the touch sensing electrode and the force sensing electrode; and
a driving circuit, coupled to the touch sensing electrode and the force sensing electrode,
wherein the touch sensing driving period includes a first period and a second period, the first period does not overlap with the second period, and the first period is earlier than the second period,
wherein the driving circuit provides the first driving signal to the touch sensing electrode, provides the second driving signal to the force sensing electrode or controls the force sensing electrode to enter the floating state, and provides a third driving signal to the 
the driving circuit provides the second driving signal to the force sensing electrode, provides the first driving signal to the touch sensing electrode or controls the touch sensing electrode to enter the floating state, and provides a fixed-value voltage signal to the reference voltage electrode during the second period.
The Prior Art discloses touch panels using force sensors alongside touch sensors in order to detect the force applied by a touch.  The Prior Art does not disclose a touch sensing device, comprising: a plurality of electrodes, the electrodes comprising: a touch sensing electrode; a force sensing electrode, adjacently coupled to the touch sensing electrode; and a reference voltage electrode, adjacently coupled to the touch sensing electrode and the force sensing electrode; and a driving circuit, coupled to the touch sensing electrode and the force sensing electrode, wherein the touch sensing driving period includes a first period and a second period, the first period does not overlap with the second period, and the first period is earlier than the second period, wherein the driving circuit provides the first driving signal to the touch sensing electrode, provides the second driving signal to the force sensing electrode or controls the force sensing electrode to enter the floating state, and provides a third driving signal to the reference voltage electrode or controls the reference voltage electrode to enter the floating state during the first period, and the driving circuit provides the second driving signal to the force sensing electrode, provides the first driving signal to the touch sensing electrode or controls the touch sensing electrode to enter the floating state, and provides a fixed-value voltage signal to the reference voltage electrode during the second period.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 5, 2021